                 Case 1:18-cv-02290-TFH Document 13 Filed 07/08/19 Page 1 of 2




1                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF COLUMBIA
2

3
     GABY FRASER,                                  )
4    5713 Eads Street NE                           ) Case No.: 1:18-cv-02290-TFH
     Washington, DC 20019                          )
5                                                  )
                     Plaintiffs,                   )
6                                                  ) Magistrate Judge Thomas F. Hogan
            v.                                     )
7                                                  )
                                                   )
     CAPITAL ONE BANK (USA) N.A.,                  )
8    1680 Capital One Drive                        )
     Bank of America Center, 16th Floor            )
9
     Mclean, VA 22102-1111                         )
10                                                 )
                     Defendant.                    )
11

12                                    NOTICE OF SETTLEMENT

13          Plaintiff GABY FRASER notifies this Court that Plaintiff and Defendant CAPITAL ONE

14   BANK (USA), N.A., have resolved all claims between them in this matter and are in the process
15   of completing the final settlement documents and filing the appropriate dismissal pleadings. The
16
     parties request that the Court retain jurisdiction for sixty (60) days for any matters related to
17
     completing and/or enforcing the settlement and stay all remaining discovery deadlines.
18

19   Respectfully submitted the 8th day of July 2019.

20                                                       By: /s/ Jeffrey Lohman
                                                         Jeffrey Lohman
21                                                       The Law Offices of Jeffrey Lohman, P.C.
                                                         4740 Green River Road, Suite 310
22
                                                         Corona, CA 92880
                                                         T: (866) 329-9217
23
                                                         F: (714) 362-0096
24
                                                         E: JeffL@jolohman.com
                                                         Attorney for Plaintiff, GABY FRASER
25
                                                   -1-


                                       NOTICE OF SETTLEMENT
              Case 1:18-cv-02290-TFH Document 13 Filed 07/08/19 Page 2 of 2




1                                  CERTIFICATE OF SERVICE

2           I certify that on July 8, 2019 I filed Plaintiff GABY FRASER’s Notice of Settlement

3    using the CM/ECF system, which will provide notice to the following:
4

5
     John D. Sadler, DC Bar # 483301
6    sadlerj@ballardspahr.com
     BALLARD SPAHR LLP
7    1735 Market Street, 51st Floor
     Philadelphia, PA 19103-7599
8    Telephone: 215.665.8500
     Facsimile: 215.864.8999
9    ATTORNEY TO BE NOTICED
10
                                                        By: /s/ Jeffrey Lohman
11
                                                        Jeffrey Lohman
12
                                                        The Law Offices of Jeffrey Lohman, P.C.
                                                        4740 Green River Road, Suite 310
13                                                      Corona, CA 92880
                                                        T: (866) 329-9217
14                                                      F: (714) 362-0096
                                                        E: JeffL@jolohman.com
15                                                      Attorney for Plaintiff, GABY FRASER

16

17

18

19

20

21

22

23

24

25
                                                  -2-


                                       NOTICE OF SETTLEMENT
